[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                OCT 6, 2008
                                  No. 08-10721                THOMAS K. KAHN
                              Non-Argument Calendar               CLERK
                            ________________________

                    D. C. Docket No. 06-02050-CV-T-30-TGW

RANDALL TOWNSEND,


                                                               Plaintiff-Appellant,

                                        versus

RONALD BECK,
individually, and as senior pastor of
First Baptist Church of Citrus Park,
a.k.a. Ron Beck,

                                                              Defendant-Appellee.


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                 (October 6, 2008)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Appellant Randall Townsend, proceeding pro se, appeals the district court’s

dismissal with prejudice of his 977-page, third amended complaint. He also alleges

that the district court judge was biased against him and argues that the district court

should have granted him in forma pauperis (“IFP”) status.

      Townsend argues the district court abused its discretion when it dismissed

his complaint for failure to comply with the court’s previous orders. He argues the

ruling should be set aside because it denies him due process and did not allow him

his day in court. He argues the district court unlawfully found the complaint was

voluminous and failed to state a cause of action. He argues his claims are not

frivolous. He asserts the district court cannot use a rule of procedure to circumvent

a constitutional requirement, and not allowing his case to advance to a jury trial

denied him his constitutional rights. Townsend also argues the district court abused

its discretion by dismissing the complaint because dismissal was premature under

Florida statutes. He cites to several Florida statutes showing the alleged criminal

conduct of the defendants. Townsend argues that the 977-page complaint “does not

even yet list all the violations...because ‘discovery’ has been blocked.”

      “We review the district court’s decision to dismiss a case for failure to

comply with the rules of the court for an abuse of discretion.” Zocaras v. Castro,

465 F.3d 479, 483 (11th Cir. 2006), cert. denied, 127 S. Ct. 1300 (2007).



                                           2
“Discretion means the district court has a range of choice, and that its decision will

not be disturbed as long as it stays within that range and is not influenced by any

mistake of law.” Id. (quotation omitted). “Pro se pleadings are held to a less

stringent standard than pleadings drafted by attorneys and will, therefore, be

liberally construed.” Tannenbaum v. U.S., 148 F.3d 1262, 1263 (11th Cir. 1998).

      Rule 8 of the Federal Rules of Civil Procedure requires that a pleading

contain “a short and plain statement of the grounds for the court’s jurisdiction” and

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed.R.Civ.P. 8(a)(1), (2). The district court can sua sponte require a

plaintiff to plead a case in accordance with the Federal Rules of Civil Procedure.

See Fikes v. City of Daphne, 79 F.3d 1079, 1083 n.6 (11th Cir. 1996) (discussing

inherent power of court). A court may dismiss a complaint “if the plaintiff fails to .

. . comply with these rules [of civil procedure] or a court order.” Fed.R.Civ.P.

41(b). The district court may act on its own motion to dismiss a claim under Rule

41(b). Link v. Wabash R. Co., 370 U.S. 626, 630-31, 82 S. Ct. 1386, 1388-89, 8 L.

Ed. 2d 734 (1962). “In addition to its power under Rule 41(b), a court also has the

inherent ability to dismiss a claim in light of its authority to enforce its orders and

provide for the efficient disposition of litigation.” Zocaras, 465 F.3d at 483.

      “Rule 41(b) makes clear that a trial court has discretion to impose sanctions



                                            3
on a party who fails to adhere to court rules.” Zocaras, 465 F.3d at 483. “But that

discretion is not unlimited, and the dismissal of a case with prejudice is considered

a sanction of last resort, applicable only in extreme circumstances.” Id. (quotation

omitted).

      We have “articulated a two-part analysis for determining when an action

should be dismissed as a sanction.” Zocaras, 465 F.3d at 483. “There must be both

a clear record of willful conduct and a finding that lesser sanctions are inadequate.”

Id. “Our case law has articulated with crystalline clarity the outer boundary of the

district court’s discretion in these matters: dismissal with prejudice is plainly

improper unless and until the district court finds a clear record of delay or willful

conduct and that lesser sanctions are inadequate to correct such conduct.” Betty K

Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1339 (11th Cir. 2005).

“[F]indings satisfying both prongs of [the] standard are essential before dismissal

with prejudice is appropriate.” Id. “Although we occasionally have found implicit

in an order [the findings necessary to support dismissal], we have never suggested

that the district court need not make that finding.” Id. (quotation omitted). The

consideration of lesser sanctions, however, need not be explicit. Zocaras, 465 F.3d

at 484. “We rigidly require the district courts to make these findings precisely

because the sanction of dismissal with prejudice is so unsparing . . . and [we] strive



                                           4
to afford a litigant his or her day in court, if possible.” Betty K Agencies, 432 F.3d

at 1339 (quotation and internal citation omitted).

      We conclude from the record that the district court did not abuse its

discretion in dismissing Townsend’s complaint with prejudice. Although the

district court’s dismissal order did not contain an explicit finding of willful

misconduct, the length of the third-amended complaint, coupled with the district

court’s statement in the dismissal order about Townsend’s “persistent defiance,”

was an implicit finding of a willful disregard for the court’s earlier orders. As to

the second prong, Townsend had repeatedly failed to comply after several chances

to do so, and his last attempt was much longer than his third. Combined with the

district court’s comment that Townsend’s “persistent defiance...warrant[ed] no

further expenditure of judicial time and resources,” the district court implicitly

found that lesser sanctions were inadequate.

      Townsend argues the district court was biased and prejudiced against him.

He argues the district court’s statement in the order dismissing the action: “which

perhaps amuses or gratifies the plaintiff,” was prejudicial and malicious. He asserts

the district court had political motives to dismiss the case. He argues the district

court was biased because it had become a willful conduit of the “Government

Corporate Veil.” He alleges the district court joined the “schism” violating his



                                           5
rights.

          Recusal is required in certain circumstances, including when the judge “has

a personal bias or prejudice concerning a party.” 28 U.S.C. § 455(b). “The bias or

prejudice must be personal and extrajudicial; it must derive from something other

than that which the judge learned by participating in the case.” U.S. v. Amedeo, 487
F.3d 823, 828 (11th Cir.) cert. denied 128 S. Ct. 671 (2007) (quotation omitted).

In addition, any judge “of the United States shall disqualify himself in any

proceeding in which his impartiality might reasonably be questioned.” 28 U.S.C.

§ 455(a). The standard for recusal under § 455(a) is “whether an objective,

disinterested, lay observer fully informed of the facts underlying the grounds on

which recusal was sought would entertain a significant doubt about the judge’s

impartiality.” U.S. v. Patti, 337 F.3d 1317, 1321 (11th Cir. 2003) (quotation

omitted).

          The only potential indication of prejudice or bias in the record was the

district court’s statement: “[t]his persistent defiance of orders and rules, which

perhaps amuses or gratifies the plaintiff, warrants no further expenditure of judicial

time and resources.” The district court’s choice of words did not show such bias or

prejudice that a lay observer would entertain a significant doubt about the judge's

impartiality. There was also no evidence to support Townsend’s allegations that the



                                             6
district court was biased because it wanted to, or had joined, the alleged conspiracy

against him.

       Townsend argues the district court abused its discretion by requiring him to

pay for the litigation.

       We review the denial of a motion to proceed IFP for an abuse of discretion.

Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 (11th Cir. 2004). “[A] trial

court has wide discretion in denying an application to proceed IFP . . . .

[especially] in civil cases for damages, wherein the courts should grant the

privilege sparingly.” Id. (quotation omitted). “[I]n denying such applications a

court must not act arbitrarily[,] . . . . [n]or may it deny the application on erroneous

grounds.” Id. at 1306-07. “When considering a motion [for IFP status] . . . the only

determination to be made by the court is whether the statements in the affidavit

satisfy the requirement of poverty.” Id. at 1307 (quotation omitted). “The district

court must provide a sufficient explanation for its determination on IFP status to

allow for meaningful appellate review.” Id.

       The record does not show that Townsend ever requested IFP status in the

district court in a separate affidavit until after the district court dismissed his

complaint. As there was no request for IFP status, the district court could not

abuse its discretion by failing to grant it. To the extent that Townsend is



                                             7
complaining about the denial of IFP status on appeal, he did not file a motion

asking us to reconsider our denial.

      For the above-stated reasons, we affirm the judgment of dismissal and the

denial of IFP status.

      AFFIRMED.




                                          8